Beasley, Judge,
concurring specially.
I concur because, in this case of statutory construction, it is apparent that the legislature provided the specific time frame for the execution in order to give the surety a reasonable opportunity to find the principal. This purpose is evident from the statutory right of at least 120 days but no more than 150 days. The specificity is in accordance with the principle that “[a] surety on a criminal bond or recognizance has the right to insist that his liability should be fixed upon him according to law. [Cit.]” Griffin v. State of Ga., 194 Ga. App. 624, 625 (2) (391 SE2d 675) (1990). Thus over the years the time period has been made specific rather than open-ended, and it has been lengthened to the benefit of sureties.
The legislature does not state, in either OCGA § 17-6-71 or in OCGA § 17-6-72, the latter of which sets out conditions which will preclude forfeiture, that if the hearing is not held in 150 days, the surety will be relieved. We cannot import such an intention and result. This reasoning, a sound method of statutory construction (see *761State v. Peters, 213 Ga. App. 352, 355 (444 SE2d 609) (1994)), was similarly used in Griffin, supra at 625, and in AAA Bonding Co. v. State of Ga., 192 Ga. App. 684, 685 (2) (386 SE2d 50) (1989).
Decided February 20, 1997
Brett D. Turner, for appellants.
Lydia J. Sartain, District Attorney, Bernard E. Roberts III, Assistant District Attorney, for appellee.
Where the surety has more time to find the principal before the forfeiture hearing is held and the surety must produce or pay, it has not been deprived of a statutory right but instead has gained the advantage of additional time due to court processing. In fact, it has been granted what Ace Bonding Co. v. State, 180 Ga. App. 261, 262 (1) (349 SE2d 15) (1986), refers to as a “reprieve.” As quoted approvingly in Kwik Bond v. State of Ga., 192 Ga. App. 184, 185 (384 SE2d 207) (1989), “ ‘a delay longer than public policy requires aids, rather than harms, the surety. . . .’ [Cit.]” See also AAA Bonding Co., supra at 684 (1). A delay in the execution hearing delays the time when the surety must face judgment and provides additional opportunity to avoid it. If the appellants were correct, a court could not even grant a continuance to a surety who was hot on the trail of a principal. The authority to grant a continuance was recognized in AAA Bonding Co., supra.
In this instance the surety misinterpreted the law and acted, or failed to act, on that error. In this way it jeopardized its own interest instead of protecting it by taking advantage of what was in effect a grace period for it to perform what it promised in the bonds. The harm it testified was caused by the court’s delay was in fact self-created.
I am authorized to state that Presiding Judge Pope, Judge Johnson, and Judge Blackburn join in this special concurrence.